Information Disclosure Statement
The information disclosure statement filed 4/14/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because copies of foreign patent documents WO2017046755 and KR10-2140179 have not been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Arner on 5/27/2021.

3.    The application has been amended as follows:

Claim 27, line 1, after the word “claim”, delete the number --24 -- 
Claim 27, line 1, after the word “claim”, insert the number --1 -- 
Claim 28, line 1, after the word “claim”, delete the number --24 -- 
Claim 28, line 1, after the word “claim”, insert the number --1 -- 
Claim 29, line 1, after the word “claim”, delete the number --24 -- 
Claim 29, line 1, after the word “claim”, insert the number --1 -- 
Claim 30, line 1, after the word “claim”, delete the number --24 -- 
Claim 30, line 1, after the word “claim”, insert the number --1 -- 



Reasons for Allowance
Claims 1-8, 23, 25-32 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide an article as claimed in claim 1.  The closest prior art of record is Yano et al. (US Patent Application No. 2005/0067730), Wildlock et al. (US Patent Application No. 2010/0024998) and Pruett et al. (US Patent Application No. 2006/0124033).  Yano et al. teach an article comprising microfibrillated cellulose and inorganic particulate material composition, wherein the microfibrillated cellulose is derived from a fibrous substrate in the form of a pulp selected from recycled pulp and wastepaper.  Yano et al. fail to teach a paper product comprising a co-processed microfibrillated cellulose and inorganic particulate material 50 of from about 25 µm to about 250 µm and one or more functional coatings on the paper product.  Wildlock et al. teach an article comprising a microfibrillated cellulose and inorganic particulate material composition and one or more functional coatings.  Wildlock et al. fail to teach a paper product comprising a co-processed microfibrillated cellulose and inorganic particulate material composition, wherein the co-processed microfibrillated cellulose is derived from a fibrous substrate in the form of a pulp selected from the group consisting of recycled pulp, papermill broke, papermill waste stream, or waste form a papermill, or a combination thereof; and wherein the microfibrillated cellulose has a fibre steepness of from about 20 to about 50 and a d50 of from about 25 µm to about 250 µm.  Pruett et al. teach an article comprising a paper product and a functional coating on the paper product.  Pruett et al. fail to teach a paper product comprising a co-processed microfibrillated cellulose and inorganic particulate material composition, wherein the co-processed microfibrillated cellulose is derived from a fibrous substrate in the form of a pulp selected from the group consisting of recycled pulp, papermill broke, papermill waste stream, or waste form a papermill, or a combination thereof; and wherein the microfibrillated cellulose has a fibre steepness of from about 20 to about 50 and a d50 of from about 25 µm to about 250 µm.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/27/2021